Case 2:19-cr-00019-TSK-MJA Document 25 Filed 05/24/19 Page 1 of 5 PageID #: 66




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       ELKINS

    UNITED STATES OF AMERICA,

                           Plaintiff,

    v.                                                        Criminal Action No.: 2:19-CR-19
                                                              (JUDGE KLEEH)

    ALTON SKINNER,
    ROGER D. CLEM, JR.,

                           Defendant.


                                  AMENDED SCHEDULING ORDER

         On May 24, 2019, came the United States of America by Steve Warner, Assistant United

States Attorney, and Defendant, Alton Skinner, in person and by his counsel, Tom Dyer, for

arraignment on the superseding indictment in the above-styled criminal action. The Magistrate

Judge, in open court, determined that Defendant had received a copy of the superseding Indictment

stating the substance of the charges against him. Defendant waived reading of the indictment and

entered a not guilty plea to the charges against him.

         Accordingly, the Court sets the following disclosure, pre-trial and trial dates:

         IT IS ORDERED THAT: 1

         (1)     The United States Attorney shall provide Defendant's counsel with copies of pre-

trial discovery and inspection on or before May 30, 2019.

         Defendant shall provide reciprocal discovery pursuant to LRCrP 16.01(c) on or before

June 6, 2019.


1
 A previous scheduling order was entered on May 22, 2019 (ECF No. 19) following Defendant Clem’s arraignment.
This Order incorporates any outstanding deadlines established in that previous Order (ECF No. 19) as they pertain to
Roger Clem. Paragraphs One through Five of this Order apply only to Defendant Skinner. Paragraphs Six through
Sixteen apply to both Defendants.

                                                         1
Case 2:19-cr-00019-TSK-MJA Document 25 Filed 05/24/19 Page 2 of 5 PageID #: 67



       Any declination of disclosure, additional discovery or inspection and additional evidence

shall be in accordance with LCrR16.02, 16.03, and 16.04.

       (2)     Exculpatory evidence shall be disclosed on or before May 30, 2019. LCrR 16.05.

       (3)     All motions, including any motion for a bill of particulars pursuant to Rule 7(f) of

the Federal Rules of Criminal Procedure and LCrR 47.01, shall be filed on or before June 9, 2019.

All such motions shall contain or be accompanied by a memorandum or brief presented at the time

of filing setting forth the reasons and legal support for granting such motion. If this memorandum

or brief is not presented at the time of filing, the motion will be dismissed.

       (4)     Responses to all such motions with legal support or memorandum shall be filed on

or before June 14, 2019.

       (5)     A hearing on all motions, if referred to the Magistrate Judge by the Court, shall be

held by the Magistrate Judge on June 17, 2019, at 1:30 p.m., at Elkins, West Virginia. If any

of the pre-trial motions require the taking of testimony, the party offering the testimony shall notify

the Magistrate Judge's Chambers seven (7) days prior to the hearing to obtain a court reporter for

the hearing. The defendant shall be present at the hearing on all pre-trial motions. The United

States Marshals Service requires that subpoenas for witnesses be issued ten days prior to the date

of the hearing in order for them to be able to serve them.

       (6)     Rule 404(b), Giglio, and Roviaro evidence shall be disclosed on or before June 11,

2019. LCrR16.06.

       (7)     It is requested that the government disclose materials described in 18 U.S.C. §

3500 (Jencks Act material) on or before June 11, 2019.

       (8)     All proposed voir dire questions, motions in limine (which must be limited to

matters actually in dispute) and proposed jury instructions shall be submitted by counsel to the



                                                  2
Case 2:19-cr-00019-TSK-MJA Document 25 Filed 05/24/19 Page 3 of 5 PageID #: 68



Court and opposing counsel on or before June 11, 2019. LCrR24.01. Any responses to motions

in limine shall be filed at least one working day before the final pretrial conference.

        The proposed jury instructions will (1) contain the style of the case, (2) the name of the

party submitting the jury instructions, (3) be separately and consecutively numbered, (4) state by

title the subject matter of the instruction, and (5) include a recorded citation of authority in support

of the proposed jury instruction.

        Objections to opposing counsel’s instructions of law are due in writing no later than the

last working day before trial.

        Counsel are required to provide to the court by email the voir dire and instructions in

WordPerfect or Microsoft Word format. Please contact the District Judge’s Chambers for an email

address prior to filing.

        (9)     By June 11, 2019, counsel for each party shall file with the United States Clerk's

Office, Elkins Division and serve upon opposing counsel a list of probable witnesses and possible

witnesses (identified as such), but not whether or not the Defendant shall be a witness. The list

shall state the full name and address of each witness and shall also contain a brief statement of the

subject matters to be covered by each witness. Expert witnesses and record custodians, shall be

identified as such on the list. LCrR16.07.

        (10)    By June 11, 2019, counsel for each party shall file with the United States Clerk's

Office, Elkins Division and serve upon opposing counsel a list of exhibits to be offered at trial. In

addition, counsel for each party shall number the listed exhibits with evidence tags which may be

obtained from the Clerk and shall exchange a complete set of marked exhibits with opposing

counsel (except for large or voluminous items or other exhibits that cannot be reproduced easily).

LCrR16.08.



                                                   3
Case 2:19-cr-00019-TSK-MJA Document 25 Filed 05/24/19 Page 4 of 5 PageID #: 69



         (11)   If this matter results in the formulation of a plea agreement, counsel shall submit to

the Court the executed plea agreement or an unexecuted final proposed agreement by June 18,

2019.

         (12)     A final pre-trial conference in this case will be held on June 18, 2019, at 11:00

AM, before the Honorable Thomas S. Kleeh, to discuss all pending matters and to confirm the trial

date. All counsel and Defendant are required to be present in person at the pretrial conference.

         (13)   Jury selection in this matter will be conducted before the Court at the following

time and place:


                           United States Post Office and Federal Building
                                          300 Third Street
                                         Elkins, WV 26241

                        Second Floor before District Judge Thomas S. Kleeh

                                     June 25, 2019, at 9:30 AM

         (14)   Trial will commence upon completion of jury selection in all cases scheduled for

trial.

         IF A PARTY DESIRES TO FILE A MOTION FOR A CONTINUANCE OF A

TRIAL OR ANY OTHER SCHEDULED EVENT, COUNSEL FOR THAT PARTY

SHALL, PRIOR TO THE FILING OF ANY MOTION, MEET AND CONFER WITH

OPPOSING COUNSEL AND AGREE UPON THREE NEW DATES SHOULD THE

MOTION BE GRANTED AND THAT INFORMATION SHALL BE INCLUDED IN THE

MOTION.           IF COUNSEL FOR THE OPPOSING PARTY OBJECTS TO A

CONTINUANCE, THAT FACT SHALL ALSO BE NOTED IN THE MOTION.

         (15)   Defendant shall appear at every scheduled matter including, but not limited to,

motion hearing, pretrial conference, trial and every other proceeding.

                                                  4
Case 2:19-cr-00019-TSK-MJA Document 25 Filed 05/24/19 Page 5 of 5 PageID #: 70



        (16)   Defense counsel shall notify the Clerk of Court in writing at least a week in advance

if the services of an interpreter are required for a hearing or trial.

        IT IS FURTHER ORDERED that Defendant be RELEASED on the terms of the Order

Setting Conditions of Release filed herein.

        The Clerk of the Court is directed to provide a copy of this Order to parties who appear pro

se and all counsel of record, as applicable, as provided in the Administrative Procedures for

Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.

        DATED: May 24, 2019




                                                    5
